Beck, J.
However great the preponderance of evidence in favor of the party who was successful upon the trial of the case in the lower court, the first grant of a new trial will not be disturbed unless it appears, upon examination of all the evidence, that the verdict as rendered was *375demanded; and as it can not be adjudged in the ease at bar that the evidence required a finding in favor of the defendant, although the evidence is ample to support the finding in its favor, this being the first grant of a new trial, the judgment of the court below granting the new trial upon special grounds will be aifirmed without an examination of' such grounds for the purpose of determining their sufficiency.
June 13, 1911.
Action for damages: Before Judge Ellis. Fulton superior court. July 30, 1910.
This case was brought here by writ of error sued out to review the judgment of the court below, granting a first new trial. The brief of evidence, as appeared from the record, had been approved and filed in the court below, but was not brought up as a part of the record; it was transmitted by the clerk of the court below upon order issued by this court.
McDaniel, Alston & Black, for plaintiff in error.
A. n. Davis, G. D. Hill, and Harvey Hill, contra.

Judgment affirmed.


All the Justices concur.,